Title: Pennsylvania Assembly: Petition to the King, [23–26 May 1764]
From: Pennsylvania Assembly
To: 


When on the morning of May 23 the Assembly received and read the second group of the inhabitants’ petitions to the King asking him to assume the government of Pennsylvania, that body voted “by a great Majority” that a committee be appointed “to prepare and bring in the Draft of a Petition to the King from this House, to accompany the aforementioned Petitions to His Majesty.” Eight men were named: Joseph Galloway (Philadelphia County), Benjamin Franklin (City of Philadelphia), Abraham Chapman (Bucks), Isaac Pearson (Chester), John Douglass (Lancaster), John Montgomery (Cumberland), John Ross (Berks), and John Tool (Northampton). The only constituency unrepresented was York County. Immediately after this action the Assembly adjourned for the mid-day recess.
As soon as the House reconvened in the afternoon the committee reported that it “had made an Essay” of a petition. This paper was then read and ordered “to lie on the Table for the Perusal of the Members.” The speed with which the committee acted suggests strongly that at least one member had prepared himself in advance of the committee’s appointment. It is not surprising, therefore, to discover among Franklin’s papers a document in his handwriting that is clearly an early draft of what ultimately became the Assembly’s petition to the King. It is printed below as Number I.
This draft contains numerous cancellations and revisions. Although some of them could have been inserted later, others were clearly made during the course of composition. It is probable, therefore, that this paper represents Franklin’s first draft of the petition. Whether he made any further revisions not appearing on this paper before he showed it to the committee, and whether that group made any additional changes before presenting it to the whole House, cannot now be determined, for no other complete manuscript draft seems to have survived, and the text of the paper which the committee presented to the Assembly has not been found.
On the afternoon of May 24, after receiving further petitions for a change in government from the inhabitants and after transacting other business, the Assembly resumed consideration of the petition and engaged in “a considerable Debate thereon” before adjourning to the next day. One of the highlights of this debate was a speech by John Dickinson opposing the petition. He freely admitted the “inconveniences” of the system of proprietary instructions which controlled the governor and the “distinct and partial mode of taxation” John Penn had demanded for the proprietary lands, but he argued forcefully that this was “neither the proper season, nor the proper method, for obtaining a change in our government.” In exchanging proprietary for royal government the colony would “run the risque of suffering great losses” of privileges, religious and political, which it currently enjoyed. To this speech Galloway replied, apparently attacking with vigor Dickinson’s statements of alleged fact as well as his arguments. The debate was undoubtedly spirited.

When the motion was made the next morning to resume consideration of the petition, the speaker, Isaac Norris, found himself in trouble. He had long been an opponent of the proprietary party and had for several years been involved in the discussions of a possible change to royal government. Yet, now that the proposal was clearly about to shift from the discussion stage to one of formal action, he had serious qualms. Almost certainly he was afraid, as were other influential Quakers, that a change to royal government would jeopardize the special religious privileges that the colony as a whole, and the Friends in particular, enjoyed and the political and constitutional advantages the Assembly exercised by grant of William Penn. If the petition to the King, now under debate, should be adopted by the Assembly, Norris would have to sign the document as speaker even though he could not approve its substance.
Consequently, he now addressed the Assembly, pointing out that his position “had hitherto prevented him from giving his Opinion on the Subject of the said Petition, and requesting, if his Duty as Speaker should require his Signing the same, that he might, previous thereto, be indulged with the Privilege of speaking his Sentiments thereon, and entering them upon the Minutes.” Such a request was probably quite unprecedented in the Assembly, but out of respect for the man who had been their speaker for most of the past fourteen years the members agreed. Thereupon the petition was read the second time “by Paragraphs, which being fully considered and debated, was, after some Alterations, agreed to by a great Majority, and ordered to be transcribed.” The Assembly then adjourned for the day.
Overnight, Norris concluded that he could not face the ordeal before him. When the Assembly convened on the morning of Saturday, May 26, the clerk produced a letter just received from the speaker in which Norris wrote that his attendance during this and the previous week had “proved too much for my Constitution, and particularly the long Sitting of Yesterday and the bad Night I have had in Consequence of it.” It was impossible, he said, for him to attend this day and he could not predict when his condition would mend sufficiently. Hence he asked the House to choose a new Speaker. The assemblymen concluded that the “important Business” before them could not be indefinitely delayed for Norris’ recovery, so those present “proceeded to the Choice of another Speaker, when Benjamin Franklin, Esq; was unanimously chosen Speaker, and accordingly placed in the Chair.” A committee at once notified the governor of these events, and in the afternoon John Penn formally confirmed Franklin’s election.
When the assemblymen had returned to their chamber from the ceremony of confirmation they adopted a unanimous vote of thanks to Norris for his services and then dealt with the governor’s most recent message on the pending supply bill. Then the transcribed petition to the King was read once more and the question was put whether the speaker should sign it “in order that the same be transmitted to the Crown.” The House formally “Resolved in the Affirmative, by a great Majority,” and Speaker Franklin signed the document accordingly. This final version is printed below as Number II.
Comparison of these two versions of the petition shows that the final text as voted and signed is about two-thirds again as long as Franklin’s rough draft. Every idea and nearly every word and phrase in his draft reappear in the signed petition. Most of the individual changes consist of added words and phrases expanding and sometimes clarifying his statements in minor respects. A majority of the assemblymen doubtless considered them to be desirable additions; with his fondness for concise expression Franklin may have privately considered some of them superfluous, but he was not one to insist on his own shorter phraseology when near unanimity of approval was important.
The most notable addition, as well as the longest, however, was one of substance, appearing in the last paragraph. Franklin had proposed very briefly to ask the King to preserve merely “the Privileges that have been granted” to his subjects in Pennsylvania by his royal predecessors. The final text specified more definitely “those Civil and Religious Privileges” that had been instrumental in encouraging the first settlement “of this Wilderness Country, to the Extension of the British Dominions and Commerce,” and had been and still continued to be important in drawing “many Thousands of Foreigners” to settle in Pennsylvania and become his Majesty’s subjects. The earlier form of this passage is not found in anything Franklin had written but rather in the petition the Quakers had prepared and circulated for signature among members of their Society. Its purpose was twofold: to emphasize, as Franklin had not done, the petitioners’ desire to keep the special privileges that the colony enjoyed, and to point out that the existence of these privileges had been and still was an important factor in the “Extension of the British Dominions and Commerce” and hence was advantageous to the mother country as well as to the colony. The threat to the preservation of these privileges that a change to royal government posed was by far the strongest deterrent to general local support of the petition. Franklin would doubtless agree that these additions constituted a tactical improvement on his draft.
On May 28 some members of the Assembly asked to have their reasons for voting against the petition entered on the minutes “by way of Protestation.” By a vote of 24 to 3 the House denied permission. The names of those voting in the majority were not listed in the Votes and Proceedings, but the three in the minority had at least the consolation of having their names recorded for posterity. They were John Dickinson of Philadelphia County, Isaac Saunders of Lancaster, and John Montgomery of Cumberland. These were apparently the only assemblymen who had opposed the petition on the final vote of May 26. They formed the small band that William Smith later called “a Noble Few, a Patriot Minority.”
The added emphasis given in the final text of the petition to the preservation of the colony’s privileges had not set the minds of the members entirely at rest. Before the Assembly adjourned on May 28 it directed that, in sending the Assembly’s petition and those of the inhabitants to Richard Jackson, the agent in London, the Committee of Correspondence should instruct him “particularly” to proceed “with the utmost Caution” in dealing with them to secure for the people “all those Privileges, civil and religious, which, by their Charters and Laws, they have a Right to enjoy under the present Constitution.” If upon “the most careful Enquiry, and mature Deliberation and Advice” he had reason to believe there was danger that these privileges might be lost, he was to suspend action until he had reported to the Assembly and received further directions. Thus the Assembly made clear to Jackson—and to Franklin who was later associated with him in responsibility—that the change in government, however greatly desired, was less important than the preservation of the privileges that William Penn had conferred on the colony many years before.
  
I

  [May 23, 1764]

  To the King’s most excellent Majesty, in Council
The Petition of the Representatives of the Freemen of the Province of Pennsylvania, in General Assembly met.
Most humbly sheweth
That the Government of this Province by Proprietaries, has by long Experience been found inconvenient, attended with many Difficulties, and Obstructions to your Majesty’s Service, arising from the Intervention of Proprietary private Interests in publick Affairs, and Disputes concerning those Interests.
That the said Proprietary Government is weak, unable to support its own Authority, and maintain the common internal Peace, of the Province, great Riots having lately arisen therein, armed Mobs marching from Place to Place, and committing violent Outrages, and Insults on the Government with Impunity, to the great Terror of your Majesty’s Subjects. And these Evils [are] not likely to receive any Rem[edy] here, the continual Disputes be[tween] the Proprietaries and People, and the mutual Jealousies and Dislikes [pre]venting.
We do therefore most humbly pray, that Your Majesty would be graciously pleased to resume the Government of this Province, making such Compensation to the Proprietaries for the same as to your Majesty’s Wisdom and Goodness shall appear just and equitable, and permitting your dutiful Subjects therein to enjoy under your Majesty’s more immediate Care and Protection, the Privileges that have been granted to them, by and under your Royal Predecessors.
Signed by Order of the House
 
II

  [May 26, 1764]

  To the Kings most excellent Majesty in Council,
The Petition of the Representatives of the Freemen of the Province of Pennsylvania in General Assembly met.
Most humbly Sheweth.
That the Government of a Province by Proprietaries has here as well as elsewhere, been by long Experience found inconvenient and attended with many Difficulties and Obstructions to the Service of the Crown and the Welfare of the People, arising from the Intervention of Proprietary private Interests in Public Affairs, and Disputes concerning those Interests, and Proprietary Instructions for enforcing them.
That hence, the Proprietary Government here, not being attended with that Respect in the Minds of the common People, which usually accompanies a Royal Government, is weak, unable to support its own Authority in a Degree sufficient to maintain the common internal Peace of the Province. Great Riots having lately arisen therein, armed Mobs marching from Place to Place, and committing voilent [sic] Outrages and Insults on the Government with Impunity to the great Terror of your Majesty’s Subjects. And these Evils are not like to receive any Remedy here, during the Continuance of the Proprietary Government, the continual Disputes between the Proprietaries and People, and their mutual Jealouses and Distrusts preventing.
We do therefore (in Concurrence with great Numbers of the Freeholders and other reputable Inhabitants of the Province, whose Petitions to the same Purpose will be herewith presented) most humbly pray, that your Majesty would be graciously pleased to resume the Government of this Province; making such Compensation to the Proprietaries for the same, as to your Majesty’s Wisdom and Goodness shall appear just and equitable, and permitting your dutiful Subjects therein to enjoy, under your Majesty’s more immediate Government and Protection, those Civil and Religious Priviledges, which to encourage the Settlement of the Province, have been granted and confirmed to them by your Royal Predecessors; by the Influence whereof, our Fathers were induced to undertake the Cultivation of this then Wilderness Country, to the Extention of the British Dominions and Commerce, and many Thousands of Foreigners have been, and still are drawn here to become your Majesty’s Subjects.
  Signed by order of the House
  
B FranklinSpeaker
In Assembly May 1764.
 
Endorsed: Petition of the Assembly of Pensilvania Rx. 4th Novr. 1765 22d. Do. Ordered to be postponed.
